By the Court, Crockett, J.;
In June, 1850, one Joseph S. Buckle, being indebted to Peter Quivey, agreed to make a mortgage to him on certain real estate then owned by Buckle in the City of San José to secure the debt. Among other property intended to be included in the mortgage, was the lot in contest in this case, which is Lot Six, in Block Two, Bange Three Borth, of the base line; But the scrivener, in drawing up the mortgage, made a mistake in the description of this lot, and described it as Lot Six, in Block Three, and Bange Two Borth, of the base line; simply transposing the numbers of the block and range. The mistake, however, appears not to have been immediately discovered, and after a time Quivey commenced his action to foreclose the mortgage, describing the property in his complaint by tjie same erroneous description contained in the mortgage. In) the decree of foreclosure and order of sale there was the same erroneous description; but, in makt *469ing the sale, the Sheriff pointed out to the bidders the property in contest as that which he was about to sell, being ignorant of the mistake in the description. At this sale Peter Quivey became the purchaser, and in due time obtained the Sheriff's deed, and thereupon entered into the possession of the lot in contest. But the same erroneous description is found in this deed, which followed, in this respect, the mortgage, decree of foreclosure, and order of sale. It further appears that there was not in San José any property corresponding to the erroneous description. There was no Lot Six in Block Three and Range Two Uorth, of the base line.
Subsequently Peter Quivey sold the lot to one Ward, and conveyed it to him by quitclaim deed and by a correct description; and at the same time, as the Court finds, executed and delivered to him a separate instrument, wherein he agreed that if one Chabolla, who was then claiming the lot, afterwards recovered it, he would refund to Ward the purchase money paid. The title of Ward, by proper mesne conveyance, subsequently vested in the intervenor, Cole, who, in May, 1864, commenced an action against Ruckle, Quivey, and the Sheriff, Tontz, to correct the error in the description, and filed a proper notice of lis pendens. In March, 1865, whilst said action was pending, Ruckle conveyed the lot by absolute deed to the plaintiff in this action, Francis M. Quivey, who was then a young man about twenty-three years old, and a son of said Peter Quivey. It appears in the case that the only consideration for this conveyance was the release by Peter Quivey of the balance due to him by Ruckle of the mortgage debt and other demands; that the plaintiff paid no consideration for the conveyance, had no agency in procuring it to be made, and no knowledge of it until some time thereafter; and that the deed was taken in the name of the plaintiff at the request of his father, the said Peter Quivey. Upon these facts the plaintiff commenced this action in the usual form against the defendant Baker to recover the possession of the lot. But Baker was in possession only as the tenant of Cole, who thereupon intervened *470in the action; and in his answer sets up as au equitable defense the facts substantially as we have recited them, and prays, as affirmative relief, that Peter Quivey he made a party to the action, and that Cole be decreed to be the owner and entitled to the possession of the lot, and that the said Quivey be decreed to have no title, and for general relief. On the trial the District Court found the facts to be substantially as above set forth, but held the decree of foreclosure and the Sheriff’s deed to be void, for an alleged want of service of process on said Ruckle.
On the former hearing of this cause, and in the case of Quivey v. Porter, decided at the October Term, 1867, we held this ruling of the District Court to be erroneous, for the reasons then given, and with which we are entirely satisfied.
But it is urged by respondent’s counsel that, even though the proceedings in the foreclosure suit were in other respects regular, they cannot aid the defendants, because neither the mortgage, decree of foreclosure, order of sale, or Sheriff’s deed include or have any reference whatever to the lot in contest, but refer wholly to other and different property.
In considering this proposition, we shall treat the transaction as if Peter Quivey was the real plaintiff and party in interest, as he manifestly is. His son, the plaintiff, had no agency in the transaction, no knowledge of the deed’ until some time after it was made, and paid no consideration for it. His name was simply used by his father for his own advantage. In dealing with such transactions a Court of equity regards the substance and not the form. The rights of the interventor, as against the plaintiff, are precisely the same, in a Court of equity, as they would have been against Peter Quivey if he had brought the action in his own name.
If the deed from Quivey to Ward had purported on its face to be a conveyance of the lot in fee, it is obvious that the title afterward acquired from Ruckle would, in equity, have inured to the benefit of Ward and his vendees, notwithstanding the deed was taken in the name of Francis M. Quivey. The salutary principle that if a vendor conveys in *471fee land to which he has no title, and to which he afterward acquired the true title, that the title thus acquired shall inure to the benefit of his vendee, cannot be defeated in equity by the shallow device of taking the after acquired title in the name of a stranger who had no real interest in the transaction. But the deed from Quivey to Ward was only a quitclaim deed, accompanied by an independent and qualified covenant of warranty against a specified adverse claim of one Chabolla; and in such cases the subsequently acquired title, other than the one embraced in the covenant, does not, by operation of law, inure to the benefit of the vendee.
But it is a well settled principle that mistakes in written instruments may be corrected in a Court of equity. Indeed, the reforming of mistakes in instruments is a favorite branch of equity jurisprudence, and is too familiar to the Courts to need the citation of authorities in support of it. It is too plain to admit of doubt that, as against Buckle, a Court of equity has the power to reform the mortgage, on the application of either Peter Quivey, his vendee Ward, or any one deriving title under him. But it is said the mortgage cannot now be reformed, because it has become merged in the judgment of foreclosure, and that it is not competent for a Court of equity to reform the judgment and the Sheriff’s deed. We have been referred to no authorities in support of this proposition, and, on principles of reason and justice, we do not perceive why a Court of equity may not reform mistakes in judgments or decrees, in like manner as in written instruments. But it is said there was no mistake, either in the decree or Sheriff’s deed, which followed the description in the mortgage, and could not have done otherwise; and consequently there is no mistake to reform in either of them. As well might it be claimed that if there be a mistake in the first of a series of conveyances, which was earned out through all the subsequent conveyances, that the Court could only correct the mistake in the first deed; and that, in fact, there was no mistake in the subsequent deeds, which were correctly copied from the first, as they were intended to be. *472But a Court of equity does not administer justice on these narrow principles. It will not only go back to the original error and reform it, but will administer complete justice, by correcting all subsequent mistakes which grew out of and were superinduced by the first. It would be a vain thing to reform the first and perpetuate the last, by refusing to disturb it. The rule in equity is to do nothing by halves; but, in proper cases, to administer a full measure of relief, so as to avoid circuity of action and promote the ends of justice.
On the whole, we are satisfied the intervenor is entitled to the relief demanded; but inasmuch as the Court below has made an erroneous finding in respect to the admissibility in evidence and legal effect of the record in the foreclosure suit, the judgment is reversed and new trial ordered, and the cause remanded for further proceedings in accordance with this opinion. Remittitur directed to issue forthwith.
So ordered, and that the judgment herein be entered as of January 31st, 1869, and that the remittitur issue forthwith.